The certificate of the trial judge to the purported case-made filed in this case not being attested by the clerk of such trial court, with the seal of such court attached, such purported case-made is a nullity, and confers no jurisdiction upon this court to review any question presented by such purported case-made. Stallard v. Knapp, 9 Okla. 591,60 P. 234; Oligschlager v. Grell, 13 Okla. 632, 75 P. 1131;Montemat v. Johnson, 42 Okla. 443, 141 P. 779.
Rule 16 of this court (38 Okla. viii, 137 P. x) prescribes the form of a certificate to a transcript when the appeal to this court is upon a transcript of the record of the trial court, and prescribes that such certificate must be under the seal of said court, and, as the certificate of said clerk to the purported case-made is not made under the seal of said court, consequently said purported case-made cannot be considered as a transcript of the record of the proceedings of the trial court in this cause. Childers v. Fleetwood,39 Okla. 455, 135 P. 931.
As the purported case-made is a nullity, and the same cannot be regarded as a transcript, this appeal should be dismissed.
By the Court: It is so ordered. *Page 480